DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.
 
Election/Restrictions
Claims 40-45, 46-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and Invention III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/26/2020.
Applicant’s election without traverse of Claims 31-39 being drawn to Invention I in the reply filed on 8/26/2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 31-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2017/0018407) in view of Muneuchi et al. (US 2011/0309906, IDS Document).
Regarding Claim 31, Kondo discloses an electromagnet device (32, Figures 1-12) used with a plasma processing device (10, Figures 1, 9-11), comprising:
a yoke (comprising 34) having an annular groove in a front surface thereof (Paragraph 43, “…bottom opened annular groove”, front surface being a surface facing a processing substrate/wafer W), an annular coil provided in the groove (coil comprising 
structured to enclose the coil therein and configured to secure the coil to the yoke  (Paragraph 43).  
Kondo does not specifically disclose a resin provided to enclose the coil therein and configured to secure the coil to the yoke and transfer heat, wherein the resin provided on a radially outer side of the coil is apart from an entirety of the outer circumferential surface of the groove in the yoke.
Muneuchi discloses an electromagnetic device (Figures 1-3) comprising a yoke (14, Figures 1-4) having groove (Figure 2a shows core 14 with groove) and coil provided in the groove (Figures 1, 2c-e, 3 show coil 15 provided in the groove), and 
a resin (comprising 16, Figures 1, 2d-e, 3, Paragraph 16,  “…A space on an outer periphery of the winding 15 interposed between the upper flange portion 12 and the lower flange portion 13 (a pair of flange portions) is coated with a resin with magnetic powder 16 obtained by uniformly mixing a magnetic particle into a thermosetting resin”) provided to enclose the coil therein and configured to secure the coil to the yoke and transfer heat (Figures 1, 2d-e, 3,  Abstract, Paragraph 11), wherein the resin provided on a radially outer side of the coil (16 provided on a radially outer side of the coil 15, Figures 1, 2c-e, 3) is apart from an outer surface of the groove in the yoke (gap 18 between 16 and outer circumferential surface of the groove, Figures 1, 2e). Muneuchi 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a resin as taught by Muneuchi, to securely enclose the coils and firmly place the coils to prevent the coils from vibrating movements and assure better heat transfer from the coils to the core and spacing for expansion and contraction of the resin due to temperature variation to prevent damage to the core (see Muneuchi, Abstract, Paragraph 11) and provide the spacing/gap on the entirety of the outer circumferential surface to protect the core by preventing breakage.
Regarding Claim 32, combination of Kondo and Muneuchi discloses the electromagnet device according to Claim 31, wherein the coil is accommodated in an interior of the groove (Kondo, coil 36, 38, 40, 42 accommodated in the interior of the groove between 44 and 46, 46 and 48, 48 and 50, 50 and 52 respectively , Figures 1-2).
Regarding Claim 33, combination of Kondo and Muneuchi discloses the electromagnet device according to Claim 31, wherein the coil is provided in the groove so that a central portion of a width of the coil is positioned radially inward of a center of a width of the groove (Figure 1 of Kondo shows coil placement same as that of instant application Figure 1, Muneuchi in the combination shows Figures 1, 2c-e, 3 coil positioned inward of the center of the width of the groove).  
Regarding Claim 34, combination of Kondo and Muneuchi discloses the electromagnet device according to Claim 31, wherein the coil is provided in the groove so that a central portion of a depth of the coil is positioned closer to a bottom side than a 
Regarding Claim 35, combination of Kondo and Muneuchi discloses the electromagnet device according to Claim 31, wherein the resin is a resin of good heat resistance and thermal conductivity (Figures 1, 2d-e, 3, Abstract, Paragraph 11, “…the gap formed by the mold releasing agent is provided between at least one of the opposed surfaces of the flange portions and the resin with magnetic powder, so that the highly reliable coil component of which core is hardly broken even when the resin with magnetic powder expands and contracts by the change in the temperature may be provided”).
Regarding Claim 36, combination of Kondo and Muneuchi discloses the electromagnet device according to Claim 31, wherein at least part of an inner circumferential surface of the groove has a tapered surface (Muneuchi shows tapered surface of the groove in Figures 1-3).  Combination of Kondo and Muneuchi does not disclose that the tapered surface being so formed that the width of the groove increases with increasing depth of the groove.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the groove shape in the combination by increasing the tapering with increasing depth to securely position the coil by providing the required space and sustain the coil inside the groove in case of break/damage by narrowing the entry area. 
Regarding Claim 37, combination of Kondo and Muneuchi discloses the electromagnet device according to Claim 31, further comprising wiring for energizing the coil (comprising 56, Figure 1), wherein the yoke has a through-hole passing through the .
Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US 2017/0018407) in view of Muneuchi et al. (US 2011/0309906, IDS Document) and Prabhakaran (US 2012/0092108).
Regarding Claim 38, combination of Kondo and Muneuchi does not disclose the electromagnet device according to Claim 31, further comprising a cooling plate disposed on a rear side of the yoke.
Prabhakaran discloses an electromagnetic device (Figures 1-6) comprising a yoke (20, Figure 3) having a groove provided with coil (coil 52, 54 in groove formed by core legs 22, 24, 26, Figure 5), and a cooling plate disposed on a rear side of the yoke (cooling plate 40, 42, Figures 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the a cooling plate as taught by Prabhakaran to remove heat away from the yoke (see Prabhakaran, Paragraph 20, “…The heat from the core 20 flows through the core 20 and corresponding epoxy into the cold plates 40, 42 to a central heat exchanger…”).
Regarding Claim 39, combination Kondo, Muneuchi and Prabhakaran discloses the electromagnet device of Claim 38, further comprising a heat transfer sheet between a rear surface of the yoke and the cooling plate (see Prabhakaran, Paragraph 20, “…The heat from the core 20 flows through the core 20 and corresponding epoxy into the cold plates 40, 42 to a central heat exchanger…”).
Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive and/or rendered moot in view of new grounds of rejection.
Applicant’s arguments toward the rejection of Claims 31-39 and the combination of Kondo and Kipple and Kondo, Kipple and Prabhakaran are mainly directed toward the secondary reference Kipple and rendered moot in view of new grounds of rejection (Muneuchi reference is used in place of Kipple in the current rejection).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Shimaguchi (US 5,017,102) discloses a magnet device (Figures 1-2) comprising a yoke carrying magnet pieces and molded resin parts (9, Figure 1) fixed in gap (8, Figure 1) between the surface of an inner ring yoke (inner yoke carrying 6, Figure 1) and an associated non-magnetic cylindrical cover (7, Figure 1) (Abstract, Column 6, lines 16-29); Kipple discloses an electromagnetic device (Figures 1-5) comprising a yoke (12, Figures 2-3, 28, Figures 4-5) having groove (10, Figures 2-3, 30, Figures 4-5) and coil provided in the groove, and 
a resin (comprising 14, 46, Figure 2, comprising 40, 42, 48, Figure 4, Column 2, lines 25-27,  “…liner 14 of sheet-like material composed of insulating material such as resin and mica”, Column 3, lines 44-47, “…any fusible resin in the wrappers 40 and 42 fuses and flows to mix with the fused particles to form part of the solid resinous bodies 50 and 52”) provided to enclose the coil therein and configured to secure the coil to the yoke and transfer heat (Figures 2-5,  Column 3, lines 47-56, “….each winding is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 7/22/2021